                                                                        Case 2:19-cv-00149-RFB-GWF Document 7 Filed 02/14/19 Page 1 of 3



                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                            IN THE UNITED STATES DISTRICT COURT

                                                                   11                                FOR THE DISTRICT OF NEVADA

                                                                   12                                                   -*-
ALVERSON TAYLOR & SANDERS




                                                                   13 OSCAR M. CORDOVA-MUNIZ,                                Case No. 2:19-cv-00149-RFB-GWF
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14               Plaintiff,                                  JOINT STIPULATION AND ORDER
                                                                                                                                EXTENDING DEFENDANT TRANS
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                        v.                                                      UNION LLC’S TIME TO FILE AN
                                                                   16                                                           ANSWER OR OTHERWISE
                                                                      EDFINANCIAL SERVICES, LLC;                                RESPOND TO PLAINTIFF’S
                                                                   17 EXPERIAN INFORMATION SOLUTIONS,                           COMPLAINT (FIRST REQUEST)
                                                                   18 INC.; TRANS UNION, LLC; and EQUIFAX
                                                                      INFORMATION SERVICES LLC,
                                                                   19
                                                                               Defendant.
                                                                   20

                                                                   21
                                                                               Plaintiff Oscar M. Cordova-Muniz (“Plaintiff”) and Defendant Trans Union LLC (“Trans
                                                                   22
                                                                        Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant
                                                                   23
                                                                        Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   24

                                                                   25          On January 25, 2019, Plaintiff filed his Complaint. The current deadline for Trans Union to

                                                                   26   answer or otherwise respond to Plaintiff’s Complaint is February 19, 2019. Trans Union requires
                                                                   27   additional time to locate and assemble the documents relating to Plaintiff’s claims and allegations.
                                                                   28
                                                                                                                         1                              KB/26058
                                                                        Case 2:19-cv-00149-RFB-GWF Document 7 Filed 02/14/19 Page 2 of 3



                                                                    1   Further, Trans Union’s counsel will need additional time to review the documents and respond to the
                                                                    2   allegations in Plaintiff’s Complaint.
                                                                    3
                                                                               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    4
                                                                        respond to Plaintiff’s Complaint up to and including March 12, 2019. This is the first stipulation for
                                                                    5

                                                                    6   extension of time for Trans Union to respond to Plaintiff’s Complaint.

                                                                    7
                                                                        Dated this 14th day of February 2019.
                                                                    8                                                  ALVERSON TAYLOR & SANDERS

                                                                    9
                                                                                                                        //S// Trevor R. Waite
                                                                   10
                                                                                                                       Kurt Bonds
                                                                   11                                                  Nevada Bar No. 6228
                                                                                                                       Trevor Waite
                                                                   12                                                  Nevada Bar No. 13779
ALVERSON TAYLOR & SANDERS




                                                                                                                       6605 Grand Montecito Pkwy, Suite 200
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                       Las Vegas, NV 89149
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                  Telephone: (702) 384-7000
                                                                                                                       Facsimile: (702) 385-700
                                           LAWYERS

                                           SUITE 200




                                                                   15                                                  kbonds@alversontaylor.com
                                                                                                                       twaite@alversontaylor.com
                                                                   16
                                                                                                                       Counsel for Trans Union LLC
                                                                   17
                                                                                                                       COGBURN LAW OFFICES
                                                                   18
                                                                   19                                                    //S// Erik Fox
                                                                   20                                                  Jamie S. Cogburn, Nevada Bar No. 8409
                                                                                                                       Erik W. Fox, Nevada Bar No. 8804
                                                                   21                                                  2580 St. Rose Parkway, Suite 330
                                                                                                                       Henderson, NV 89074
                                                                   22                                                  Telephone: (702) 748-7777
                                                                                                                       Facsimile: (702) 966-3880
                                                                   23
                                                                                                                       jsc@cogburnlaw.com
                                                                   24                                                  efox@cogburnlaw.com
                                                                                                                       Counsel for Plaintiff
                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                          2                              KB/26058
                                                                        Case 2:19-cv-00149-RFB-GWF Document 7 Filed 02/14/19 Page 3 of 3



                                                                    1

                                                                    2
                                                                                                                ORDER
                                                                    3
                                                                              The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    4   otherwise respond is so ORDERED AND ADJUDGED.
                                                                    5
                                                                              Dated this ______           February,
                                                                                          15th day of ______________________ 2019.
                                                                    6

                                                                    7
                                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                                    8

                                                                    9
                                                                   10

                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                           LAWYERS

                                           SUITE 200




                                                                   15

                                                                   16

                                                                   17

                                                                   18
                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                   3                           KB/26058
